                    JEFFREY A. TENENBAUM
1                   TENENBAUM LAW FIRM
                     800 WEST 20TH STREET
2                 MERCED, CALIFORNIA 95340
                   TELEPHONE (209) 384-3000
3                  FACSIMILE (209) 384-3900
             CALIFORNIA STATE BAR NUMBER 209769
4
                     ATTORNEY FOR DEFENDANT,
5                      JUSTINE F. WHITTAKER

6
7
                                         IN THE UNITED STATES DISTRICT COURT FOR THE
8
9                                                         EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA                                                                )           Case Number: 6:19-po-166
          Plaintiff,                                                                         )
12                                                                                           )           STIPULATION TO CONTINUE
                   vs.                                                                       )           INITIAL APPEARANCE AND
13
                                                                                             )           ORDER THEREON
14   JUSTINE F. WHITTAKER                                                                    )
          Defendant                                                                          )           Courtroom: U.S. District Court - Yosemite
15                                                                                           )           Honorable Jeremy D. Peterson
                                                                                             )
16
17
18                 It is hereby stipulated by and between Susan St. Vincent, the acting legal officer for the

19   National Park Service, and Defendant Justine F. Whittaker, by and through his attorney of record,

20   Jeffrey A. Tenenbaum, that the Initial Appearance in the above-captioned matter set for May 7, 2019

21   shall be continued to June 25, 2019 at 10:00am.

22
23   DATE: 05/02/19                                                                                                     /s/ Susan St. Vincent
24                                                                                                                      Susan St. Vincent
                                                                                                                        Acting Legal Officer
25                                                                                                                      Yosemite National Park

26   DATE: 05/02/19                                                                                                     /s/ Jeffrey A. Tenenbaum
                                                                                                                        Jeffrey A. Tenenbaum
27
                                                                                                                        Attorney for Defendant
28                                                                                                                      Justine F. Whittaker

     ____________________________________________________________________________________________________________________________________________________________________________________________________


              STIPULATION TO CONTINUE INITIAL APPEARANCE AND ORDER THEREON                                                                                                               1
1
                                                                                             ORDER
2
3                  The Court, having reviewed the above request to continue the Initial Appearance for Justine F.

4    Whittaker, now set for May 7, 2019 and HEREBY ORDERS AS FOLLOWS:

5                  1.            The Initial Appearance now set for May 7, 2019 is continued to June 25, 2019 at

6                                10:00am.

7
     IT IS SO ORDERED.
8
9
     Dated:              May 6, 2019
10                                                                                                  UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ____________________________________________________________________________________________________________________________________________________________________________________________________


              STIPULATION TO CONTINUE INITIAL APPEARANCE AND ORDER THEREON                                                                                                               2
